Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.

	This notice of allowability is being mailed in response to a request for reconsideration received from Applicant on 13 JAN 22 along with an IDS.  The references listed on the IDS have been considered and do not affect the allowability of the application.  While, the Hagenmaier reference cited in the IDS was used to rejection the PCT application from which this invention is a continuation in part, the claims are different and the references cited in the IDS do not teach all of the limitations of the claims in the current invention.  As such, the application remains in condition for allowance.  

It is noted that an Israeli patent (IL 237178) was cited on the IDS but that a legible copy of the foreign patent was not included as required by 37 CFR 1.98(a)(2).  Instead of submitting the foreign patent, Applicant included the US publication corresponding to the same invention.  As a copy of the actual Israeli patent is required, the document could not be considered.  However, the US equivalent publication (US 2015/0253371) has been cited on a form PTO-892 to ensure that the invention has been considered.   

Englert (US 10,768,243), Jensen (US 2019/0288499), and Bussinger (US 2002/0024342) all teach devices to detect an insulation fault between a neutral connection and ground by injecting a test current into the line.  However, none of the references teach each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

The following is an examiner’s statement of reasons for allowance:


Claims -2-11 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a ground monitoring system integrated in an AC power network comprising all the features as recited in the claims and in combination with each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

Claims 13 & 14 are allowable as they depend from claim 12, which is also allowable.

Claim 15 is allowable because the prior art of record does not teach or fairly suggest a ground monitoring system integrated in an AC power network comprising all the features as recited in the claims and in combination with each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

Claims 16 & 17 are allowable as they depend from claim 15, which is also allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839